Title: José Corrêa da Serra to Thomas Jefferson, 6 March 1812
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
                  Sir 
                  Washington city 
                     6 March. 1812
            When i Left Europe two months ago, several of your correspondents and friends in that part of the world favoured me with Letters of recommendation to you, knowing how ardently i wished the honour of your acquaintance. Mr Thouin gave me also his Last publication on grafting, that i might present to you on his part. Not having the advantage of finding you in this place as i was Led to believe in Europe, and being obliged to go as soon as possible to Philadelphia where i intend to reside, i send you Mr Thouin’s book, that you may not be deprived of the pleasure of reading it, and keep the Letters with me, which i shall have the honour of presenting to you in the course of this summer when i intend
			 to undertake the pilgrimage of Monticello. 
		  
			 The present Letter and Mr Thouin’s book i leave here at the care of Mr Gallatin. I am most devoutedly
          Sir Your most obedient he servt
                  Joseph Corrêa de Serra
        